PUBLIC COPY – SEALED INFORMATION DELETED

 United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 17, 2011            Decided September 4, 2012

                         No. 09-3001

                UNITED STATES OF AMERICA,
                        APPELLEE

                               v.

                     KHAN MOHAMMED,
                        APPELLANT


         Appeal from the United States District Court
                 for the District of Columbia
                    (No. 1:06-cr-00357-1)



     Shardul S. Desai argued the cause for appellant. With him
on the briefs was Peter S. Spivack, appointed by the court.

     Vijay Shanker, Attorney, U.S. Department of Justice,
argued the cause for appellee. With him on the brief were Lanny
A. Breuer, Assistant Attorney General, and Matthew Robert
Stiglitz, Attorney, U.S. Department of Justice. Kevin R. Gingras
and Teresa A. Wallbaum, Attorneys, U.S. Department of Justice,
and Roy W. McLeese III, Assistant U.S. Attorney, entered
appearances.
                               2
        PUBLIC COPY – SEALED INFORMATION DELETED


   Before: SENTELLE, Chief            Judge,    GRIFFITH     and
KAVANAUGH, Circuit Judges.

    Opinion for the Court filed by Circuit Judge GRIFFITH.

     Opinion concurring in part and concurring in the judgment
filed by Circuit Judge KAVANAUGH.

     GRIFFITH, Circuit Judge1: Khan Mohammed challenges his
conviction and life sentence for narcoterrorism. He also claims
that his trial counsel provided ineffective assistance. We affirm
Mohammed’s conviction and sentence but remand for the
district court to hold an evidentiary hearing on the claim of
ineffective assistance.

                                I

     While living in Pakistan in 2006, a man named Jaweed,
who hailed from the village of Geratak in Afghanistan’s
Nangarhar province, fell in with Abdul Rahman, a former
Taliban official for the Jalalabad province of Afghanistan also
living in Pakistan. Rahman was plotting an attack on the
Jalalabad airfield, a strategic NATO airbase in eastern
Afghanistan, and instructed Jaweed to return to Geratak and
contact a fellow villager, Khan Mohammed, who was also
involved in the plot and needed help. Jaweed did as he was told
and visited Mohammed, who brought him into the planning of
the attack, directing him to obtain the missiles that would be
used in the strike.

    1
     NOTE: Portions of this opinion contain Sealed Information,
which has been redacted.
                                3
        PUBLIC COPY – SEALED INFORMATION DELETED




     But Jaweed soon turned against Rahman and Mohammed
and disclosed the plot to Afghan authorities. The Afghan police
persuaded Jaweed to continue his role in the plot, but to become
their informant. When primary responsibility for the
investigation was turned over to agents of the U.S. Drug
Enforcement Administration (DEA) deployed in Nangarhar,
Jaweed worked with them as well. The DEA agents wired
Jaweed and recorded several of his conversations with
Mohammed in August and September 2006.

     In the first of those conversations, Mohammed discussed
with Jaweed details of the attack on the airfield and claimed that
he had not only the same purpose as Rahman, but the same
authority. Hearing his plans and his boast, the DEA decided to
arrest Mohammed soon after Jaweed had given him the missiles.
Concern about losing control of the missiles once they were in
Mohammed’s hands, however, led to a different strategy. The
DEA would arrest Mohammed for narcotics trafficking.
Following this plan, Jaweed told Mohammed he had a friend
looking for opium. Mohammed replied that he knew a source
who could supply as much as Jaweed’s friend needed. Jaweed
and Mohammed met three more times to iron out details, such as
the price for the opium and Mohammed’s commission. These
discussions also included plans for the attack on the airfield.
For example, during one of the meetings Mohammed said they
needed a car to secure the missiles. See Government Trial Ex.
2C (Mohammed, stating that they would “tightly and firmly load
[the missiles] in our car”). Eleven days later, Mohammed
announced at another meeting that he would use the profits from
the drug sale to buy a car, which could help carry out more drug
deals.
                               4
        PUBLIC COPY – SEALED INFORMATION DELETED




     The opium deal went off without a hitch. Jaweed
accompanied Mohammed to a local bazaar where Mohammed
negotiated the sale with his source. The next day, Jaweed
accompanied Mohammed to the seller’s home and secretly
videotaped Mohammed inspecting, paying for, and taking away
the opium he then sold to Jaweed. Pleased with the results, the
DEA agents told Jaweed to orchestrate another sale, this time
for heroin. When Jaweed raised the idea, Mohammed readily
agreed and acquired almost two kilograms of heroin, which he
then sold to Jaweed. Mohammed was enthused by the prospect
of how much money their newly formed drug business could
make. When Jaweed told Mohammed that his friend would send
the opium and heroin to the United States, Mohammed declared,
“Good, may God turn all the infidels to dead-corpses.”
Government Trial Ex. 2H. Their “common goal,” Mohammed
told Jaweed, was to eliminate the “infidels” either “by opium or
by shooting.” Id.

     On October 29, 2006, the DEA and Afghan police arrested
Mohammed at a roadside checkpoint. They blindfolded and
handcuffed him and drove him to a DEA base at the Jalalabad
airfield. He was briefly held in a detention cell without
handcuffs or blindfold and then taken to a room to be questioned
about the drug deals and the planned attack on the airfield.
During his interrogation, Mohammed was neither blindfolded
nor shackled. The record is unclear whether he was handcuffed.
Three DEA agents conducted the questioning, one wearing a
visible sidearm.

     Speaking through an interpreter, DEA Special Agent
Jeffrey Higgins read Mohammed the Miranda warnings, which
                               7
        PUBLIC COPY – SEALED INFORMATION DELETED


Taliban. Hearing that, Mohammed, through his counsel, agreed
to withdraw his motion for a continuance and proceed to trial.

    The government put on its case in four days. Two of these
days were taken up with Jaweed’s testimony. Mohammed’s
counsel called no witnesses and offered no evidence, and
Mohammed did not take the stand. On May 15, 2008, a jury
found Mohammed guilty of international drug trafficking, 21
U.S.C. §§ 959(a)(1), (2), and drug trafficking with intent to
provide financial support to a terrorist, id. § 960a. At
sentencing, Mohammed objected to the recommendation in the
Presentencing Report that the court apply the terrorism
enhancement of the Sentencing Guidelines. The court found no
basis for the objection and applied the enhancement, but
explained that it could have exercised its discretion under
§ 960a to impose the same sentence even without the
enhancement. The district court sentenced Mohammed to two
concurrent life sentences.

     Mohammed does not challenge his conviction for
international drug trafficking. He appeals only his conviction
and sentencing for narcoterrorism. He also raises a claim of
ineffective assistance of counsel. We take jurisdiction under 28
U.S.C. § 1291 and 18 U.S.C. § 3742.

                               II

     We consider first Mohammed’s argument that his Miranda
waiver was invalid and that the district court erred by denying
his motion to suppress the statements he made during his
interrogation at the Jalalabad airfield. We need not resolve the
novel question whether Miranda applies to the overseas
                                8
        PUBLIC COPY – SEALED INFORMATION DELETED


custodial interrogation of a person who is not a U.S. citizen.
Even if we assume it does, any alleged error by the district court
was harmless because the government made no effort to use the
statements at trial. See, e.g., United States v. Patane, 542 U.S.
630, 641 (2004) (plurality opinion) (“Potential [Miranda]
violations occur, if at all, only upon the admission of unwarned
statements into evidence at trial.”); Oregon v. Elstad, 470 U.S.
298, 306-07 (1985) (noting that the Fifth Amendment prohibits
using compelled statements in the prosecution’s case-in-chief).

      On appeal, Mohammed maintains that his statements were
used against him because Higgins was only able to identify
Mohammed’s voice on the recordings at trial from having heard
it first during the interrogation. But voice identification is not
the type of incriminating information Miranda protects:
“Requiring a suspect to reveal the physical manner in which he
articulates words, like requiring him to reveal the physical
properties of the sound produced by his voice, does not, without
more, compel him to provide a ‘testimonial’ response for
purposes of the [Fifth Amendment] privilege.” Pennsylvania v.
Muniz, 496 U.S. 582, 592 (1990) (citation omitted); see also
Elstad, 470 U.S. at 317 (noting that Miranda ensures a suspect’s
unwarned answers may be excluded from the government’s
case-in-chief).

     Mohammed also asserts that what he said during
interrogation was used against him indirectly. The government’s
ability to rely on his statements for impeachment purposes, so
his argument goes, made him hesitant to testify in his own
defense. But this argument has no constitutional weight.
Statements taken in violation of Miranda are admissible as
impeachment evidence unless they are, in very fact, involuntary.
                                9
        PUBLIC COPY – SEALED INFORMATION DELETED


See, e.g., Elstad, 470 U.S. at 307; Oregon v. Hass, 420 U.S. 714,
723 (1975) (holding that unwarned statements are admissible for
impeachment purposes unless an “officer’s conduct amount[ed]
to an abuse,” in which case admissibility is governed by “the
traditional standards for evaluating voluntariness and
trustworthiness”). And whatever one might conclude about the
merits of Mohammed’s Miranda claim, he certainly has not
shown the egregious facts necessary to establish that the
statements he made during questioning were involuntary. See,
e.g., Berghuis v. Thompkins, 130 S. Ct. 2250, 2263 (2010)
(finding no coercion in a three-hour interrogation — longer than
Mohammed’s — without evidence “that police threatened or
injured [the defendant] during the interrogation or that he was in
any way fearful”); Mincey v. Arizona, 437 U.S. 385, 398-99
(1978) (finding a confession involuntary when the defendant
had been shot and paralyzed a few hours before questioning,
was in intense pain, and gave confused and incoherent
responses).

     We have been given no reason to disturb the district court’s
findings that the DEA agents did not threaten or intimidate
Mohammed, that he was treated well during his relatively brief
interrogation, and that he seemed eager to talk and comfortable
enough to ask questions when he needed clarification. See Tr.
Status & Mots. Hr’g 10:10-12:22. Mohammed emphasizes that
he was blindfolded and handcuffed at times and perhaps even
handcuffed during questioning. But no court has found that
waivers made while a suspect is handcuffed are invalid for that
reason alone, see, e.g., United States v. Adams, 583 F.3d 457,
467-68 (6th Cir. 2009) (upholding an implicit Miranda waiver
even though the defendant was handcuffed while he was read
his rights and during questioning); United States v. Doe, 149
                                 10
         PUBLIC COPY – SEALED INFORMATION DELETED


F.3d 634, 639 (7th Cir. 1998) (finding a Miranda waiver
voluntary despite questioning the defendant in a remote location
while handcuffed in the back of a squad car, with some officers
wearing masks), much less that statements obtained while
handcuffed are themselves involuntary. And although an agent
lied to Mohammed that his hands tested positive for heroin,
misleading a suspect during interrogation is only one factor in
the totality of the circumstances analysis that governs our
inquiry into voluntariness. See Frazier v. Cupp, 394 U.S. 731,
739 (1969). Just as telling a defendant, falsely, that his co-
defendant had already confessed to murder is “relevant,” yet not
enough to render an “otherwise voluntary confession
inadmissible,” id., the lie here is insufficient to outweigh the rest
of the evidence showing that Mohammed’s statements were
voluntary. Within the full context of the interrogation, we would
be hard pressed to conclude that the possibility Mohammed was
handcuffed combined with the agent’s lie was enough to render
his statements involuntary.
 
                                 III

     Mohammed next argues that the evidence at trial cannot
sustain his conviction under 21 U.S.C. § 960a. This statute
criminalizes conduct abroad that would violate domestic drug
laws if “committed within the jurisdiction of the United States”
when the actor “know[s] or intend[s] to provide, directly or
indirectly, anything of pecuniary value to any person or
organization that has engaged or engages in terrorist
activity . . . or terrorism.” Id. Mohammed does not dispute that
the evidence was sufficient to prove he engaged in a qualifying
drug offense, that he met the statutory definition of a person
who engages in terrorism, or that he knew the transaction would
                                11
        PUBLIC COPY – SEALED INFORMATION DELETED


result in financial gain to himself. Instead, he urges us to graft
an additional, unwritten intent requirement onto the statutory
text, which he calls a “drug-terror nexus.” Appellant’s Br. 46.
Under this theory, it is not enough that Mohammed committed a
drug offense with intent to provide pecuniary value to a terrorist
or terrorist organization; the government must also show he
knew that the money would support terrorist acts.

     But Mohammed overlooks the straightforward terms of the
statute. Section 960a requires proof that the defendant intended
to support a “person or organization that has engaged or
engages in terrorist activity,” not that he intended his funds to be
used for any particular activity. 21 U.S.C. § 960a (emphasis
added). The first step in statutory interpretation considers the
statute’s plain language, see United States v. Villaneuva-Sotelo,
515 F.3d 1234, 1237 (D.C. Cir. 2008), and we decline
Mohammed’s invitation to ignore the words Congress chose.
The text is abundantly clear that Congress intended to target
drug offenses the defendant knows will support a “person or
organization” engaged in terrorism, with no additional
requirement that the defendant intend his drug trafficking to
advance specific terrorist activity. In other words, Mohammed
need not have planned for his drug proceeds to fund terrorist
ends. It is sufficient that the proceeds went to a terrorist — him.

    Mohammed argues that we must look past this plain
language because only his proposed intent requirement saves
§ 960a from merely duplicating the work of statutes that already
criminalize drug trafficking overseas, see 21 U.S.C. § 959, and
material support of terrorism, see 18 U.S.C. §§ 2332d, 2339A,
2339B, 2339C. But the premise that § 960a is redundant is
suspect. Congress could have reasonably determined that
                               12
        PUBLIC COPY – SEALED INFORMATION DELETED


international drug trafficking combined with the intent to
support a terrorist is a different crime — more blameworthy,
more dangerous, or both — than drug trafficking overseas and
material support of terrorism committed separately. Or Congress
could have decided that the ability to charge one crime instead
of two was a valuable, perhaps necessary, tool for prosecutors
that warranted creating a new crime. In any event, Congress
need not act with the sort of precision Mohammed’s argument
assumes: “Redundancies across statutes are not unusual events
in drafting,” and courts must give effect to overlapping statutes
unless there is “positive repugnancy” between them. Conn. Nat’l
Bank v. Germain, 503 U.S. 249, 253 (1992) (quoting Wood v.
United States, 41 U.S. (16 Pet.) 342, 363 (1842)) (internal
quotation marks omitted). Mohammed emphasizes that § 960a’s
penalty is greater than those for drug trafficking and material
support combined, but that alone does not establish “positive
repugnancy.” See Wood, 41 U.S. (16 Pet.) at 363 (defining
“manifest and total repugnancy” as more than “merely
affirmative, or cumulative or auxiliary” provisions, but
divergence between statutes so strong as “to lead to the
conclusion that the latter laws abrogated, and were designed to
abrogate the former”); see also United States v. Batchelder, 442
U.S. 114, 123 (1979) (“So long as overlapping criminal
provisions clearly define the conduct prohibited and the
punishment authorized, the notice requirements of the Due
Process Clause are satisfied.”). At most, Mohammed highlights
some congressional overlap among statutes directed at
international drug trafficking and support of terrorism. That is
no reason for us to depart from the clear text of a statute.

    But absurd results will follow unless we do, Mohammed
argues. As an example, he offers the hypothetical of a father
                              13
        PUBLIC COPY – SEALED INFORMATION DELETED


who sells drugs to pay a ransom to the Revolutionary Armed
Forces of Columbia for his kidnapped child. Mohammed
contends that this father, whose paternal love and not any
support of terrorism drove him to crime, risks life imprisonment
under the government’s reading of § 960a. Appellant’s Br. 46-
47. But finding § 960a absurd based on this possibility would
have broad implications for criminal law writ large. We can
imagine similar problems for any sympathetic defendant forced
by his circumstances to break the law. The criminal justice
system deals with such unusual fact patterns through
prosecutorial discretion and traditional defenses such as the
duress defense, but not by rewriting criminal statutes that are
uncontroversial in the overwhelming majority of their
applications.

     Similarly, Mohammed argues that, limited to its text,
§ 960a could reach an individual who donates some portion of
his drug proceeds to a person or organization that engaged in
terrorist acts in the past, but no longer does so.3 Appellant’s
Reply Br. 21-22. Although the statute’s use of the past and
present tense — “has engaged or engages in . . . terrorism” —
 increases its potential breadth, such a result is by no means
absurd. It neither defies “rationality” nor “common sense.”
Landstar Express America, Inc. v. Fed. Mar. Comm’n, 569 F.3d
493, 498 (D.C. Cir. 2009); Suburban Transit Corp. v. I.C.C.,
784 F.2d 1129, 1130 (D.C. Cir. 1986). Wide-reaching criminal
statutes are common, and while reasonable minds may differ

    3
      This concern does not arise in Mohammed’s case, where the
government did not introduce evidence of his past terrorist
involvement at trial, but instead relied on evidence that he was
planning a terrorist attack.
                                14
        PUBLIC COPY – SEALED INFORMATION DELETED


about the wisdom of § 960a’s scope, “debatable policy . . . is
hardly irrational,” Landstar, 569 F.3d at 499; cf. United States v.
Ramsey, 165 F.3d 980, 990 (D.C. Cir. 1999) (rejecting a
proposed interpretation for its “obvious absurdities” of ending
“a centuries-old practice” in the criminal justice system and
exposing federal prosecutors and judges to liability for entering
into and approving plea agreements).

     Moreover, even if we were persuaded that the statute is
redundant or leads to absurd results that justify a departure from
its plain meaning, Mohammed’s proposed solution is utterly
without support. The text lends no aid, as we have already
discussed, and even his resort to legislative history is unavailing.
He leans on three statements from some of the statute’s
supporters to argue that some members of Congress believed
§ 960a’s purpose is to punish those who use proceeds from drug
sales to support terrorism. Appellant’s Br. 47-48 (quoting Rep.
Hyde’s statement that Congress intended § 960a to “address and
punish those who would use . . . illegal narcotics to promote and
support terrorism,” 151 CONG. REC. H6292 (daily ed. July 21,
2005), and statements from Reps. Hyde and Souder that § 960a
would address the overlapping links between drug trafficking
and global terrorism, id.; id. at H6293). Putting to one side the
usual concerns about using legislative history, especially to
avoid the plain meaning of a statute, these statements do not
even contradict what the statute says. It is clear that Congress
intended to punish those who support terrorism directly, as the
Congressmen said, as well as indirectly, as the statute provides.
                               15
        PUBLIC COPY – SEALED INFORMATION DELETED




                               IV

    If we sustain his conviction, Mohammed argues that we
should remand for resentencing because the district court erred
by applying the terrorism enhancement in the Sentencing
Guidelines to calculate his sentencing range. We disagree.

     The terrorism enhancement, found in Guidelines
§ 3A1.4(a), increases by twelve the base offense level for
calculating a sentencing range if the defendant was convicted of
a crime that “involved, or was intended to promote, a federal
crime of terrorism.” “Federal crime of terrorism” is defined in
18 U.S.C. § 2332b(g)(5) as an offense in violation of certain
enumerated statutes that is “calculated to influence or affect the
conduct of government by intimidation or coercion, or to
retaliate against government conduct.” Mohammed concedes
that § 960a is among the enumerated statutes, but argues that
fact alone does not make his offense a “federal crime of
terrorism.” In his view, only the mens rea requirement he has
urged us to read into the statute — an intent to finance
terrorism — would justify including § 960a as a “federal crime
of terrorism.” And as Mohammed points out again, the jury was
not asked whether he had that intent.

     But 18 U.S.C. § 2332b(g)(5) offers no support for
Mohammed’s theory. The definition of “federal crime of
terrorism” contains its own intent element, with an additional
requirement only that the offense of conviction appear on the
statutory list, as § 960a does. The only question remaining, then,
is whether we can sustain the district court’s finding that
Mohammed had the requisite intent under § 2332b(g)(5). The
                                16
        PUBLIC COPY – SEALED INFORMATION DELETED


district court found two alternate bases to conclude that he did:
he “specifically intend[ed] to use the commission from the drug
sales to purchase a car to facilitate attacks against U.S. and
foreign forces in Afghanistan,” and he “specifically intend[ed]
and [was] motivated by the drugs’ destructive powers on U.S.
civilian populations as a means of violent jihad against
Americans who have fighting forces in Afghanistan against the
Taliban.” Sentencing Tr. 17:8-15, Dec. 22, 2008. We conclude
that the first finding was sufficient to apply the terrorism
enhancement.

     Mohammed maintains that the evidence does not establish
that he intended to use the drug proceeds to buy a car to aid in
the Jalalabad attack. In one meeting with Jaweed, Mohammed
stated that they would “tightly and firmly load [the missiles] in
our car and bring [them]” for use in the planned attack.
Government Trial Ex. 2C. Eleven days later, he told Jaweed he
intended to use his portion of the proceeds of the drug sales to
purchase a car. Government Trial Ex. 2D Mohammed argues
that his statements about buying a car indicate nothing more
than that he intended to buy the car for his personal use or to
help in his drug trafficking. He claims that his statements cannot
be read to support the conclusion of the district court that he was
referring to the same car that he said earlier would carry the
missiles.

     Although Mohammed’s objection may show that the record
can support alternate interpretations, it is far from proof that the
district court’s reading of these conversations is clearly
erroneous. See United States v. Erazo, 628 F.3d 608, 611 (D.C.
Cir. 2011) (holding that we review factual findings underlying a
decision to apply a sentencing enhancement for clear error, and
                                 17
         PUBLIC COPY – SEALED INFORMATION DELETED


give due deference to the district court’s application of the
Guidelines to the facts). Clear error review is exacting: to
reverse a district court’s findings of fact “we must be ‘left with
the definite and firm conviction that a mistake has been
committed.’” Am. Soc’y for the Prevention of Cruelty to
Animals v. Feld Entm’t, Inc., 659 F.3d 13, 22 (D.C. Cir. 2011)
(quoting Anderson v. City of Bessemer City, 470 U.S. 564, 573
(1985)). Mohammed’s objection does not reach this level of
certainty. The district court pointed to specific statements in the
record — which Mohammed does not dispute he made — from
which it drew plausible inferences. That Mohammed may have
intended the car for personal use does not mean he could not
also have planned to use the car in the attack, and he identifies
no evidence directly contradicting the district court’s conclusion
that he did. Especially given the district court’s superior vantage
point to make credibility determinations and glean “insights not
conveyed by the record,” Gall v. United States, 552 U.S. 38, 51
(2007), we cannot conclude that its findings are clearly wrong.4

                                 V

     Finally, Mohammed claims that his trial counsel was
ineffective because he failed to adequately explore the
possibility that evidence was available that would have
significantly strengthened Mohammed’s defense. Prior to trial,
Mohammed identified for his attorney certain witnesses from his

    4
       In light of this conclusion, we need not consider the district
court’s second basis for applying the terrorism enhancement, nor the
government’s alternate argument that any error would have been
harmless because the district court stated it would have imposed the
same sentence without the enhancement.
                                18
        PUBLIC COPY – SEALED INFORMATION DELETED


village in Afghanistan who he claimed could bolster his
character and impugn Jaweed’s. Mohammed’s attorney admits
he did not try to locate or interview any of them. See, e.g., Tr.
Status Hr’g 14:1-7, Feb. 25, 2008. Mohammed now claims that
these witnesses could have shown that Jaweed had a reputation
as a liar and was biased against him. Failing to introduce their
testimony prejudiced his defense, Mohammed argues, because
Jaweed was the government’s star witness, and his credibility
was central to the prosecution.

     When advancing an ineffective assistance argument on
direct appeal, an appellant must present “factual allegations that,
if true, would establish a violation of his [S]ixth [A]mendment
right to counsel.” United States v. Poston, 902 F.2d 90, 99 n.9
(D.C. Cir. 1990). These allegations must satisfy both prongs of
Strickland v. Washington, 466 U.S. 668 (1984): deficient
representation and prejudice. Id. at 687. Presented with a
colorable claim, we remand for an evidentiary hearing unless the
“record alone conclusively shows that the defendant either is or
is not entitled to relief.” United States v. Burroughs, 613 F.3d
233, 238 (D.C. Cir. 2010) (quoting United States v. Rashad, 331
F.3d 908, 910 (D.C. Cir. 2003)) (internal quotation marks
omitted). We do not “reflexively remand,” United States v.
Harris, 491 F.3d 440, 443 (D.C. Cir. 2007), but neither will we
hesitate to remand when a trial record is insufficient to assess
the full circumstances and rationales informing the strategic
decisions of trial counsel, see Massaro v. United States, 538
U.S. 500, 505 (2003).

    To raise a colorable claim that his trial counsel was
deficient, Mohammed must allege errors “so serious that
counsel was not functioning as the ‘counsel’ guaranteed the
                                 22
         PUBLIC COPY – SEALED INFORMATION DELETED


cars, Trial Tr. 46:9-20, May 9, 2008, and that plans to “fire
missiles toward the airport,” referenced the Jalalabad airfield, id.
at 48:25-49:3. Jaweed’s testimony arguably shaped how the jury
understood Mohammed’s words. Without the additional
information Jaweed provided that Mohammed was discussing
government targets, a juror conceivably could conclude that
Mohammed was violent, but not a terrorist as required to
convict under § 960a. Errors that have “a pervasive effect on the
inferences to be drawn from the evidence” have a greater
probability of influencing the verdict, Strickland, 466 U.S. at
695-96, and Mohammed has raised a colorable claim that his
attorney’s failure to introduce evidence challenging Jaweed’s
credibility was such an error. The district court is best
positioned to answer in the first instance whether this colorable
claim rises to the level of actual prejudice. See Massaro, 538
U.S. at 506 (explaining that the district court has an
“advantageous perspective” to assess prejudice within the full
context of a trial, especially when the same judge from trial
presides).

    Because Mohammed has raised colorable claims under both
Strickland prongs and the trial record does not conclusively
show whether he is entitled to relief, we remand his claims to
the district court to test his allegations further.5 



    5
      We agree with our concurring colleague that precedent and
sound policy mark the district court as the best forum to litigate a
claim of ineffective assistance, and we express no view on the merits
of Mohammed’s claim. Our discussion seeks only to explain the
reasons for our conclusion that the trial record is insufficient to
resolve his claim on direct appeal.
                                  23
         PUBLIC COPY – SEALED INFORMATION DELETED


                                  VI

     For the foregoing reasons, we affirm Mohammed’s
judgment of conviction and sentence in all respects, but remand
for an evidentiary hearing on his ineffective assistance claim.

                                                          So ordered.




      In most cases, the need for an evidentiary hearing is readily
apparent because the trial record contains little of the information
necessary to assess trial counsel’s performance. In such cases we may
well “owe no special explanation when we remand.” Concurring Op.
at 2. But this is not the typical case, because the performance of trial
counsel was an issue before the district court. In such an unusual
circumstance, we see nothing amiss with explaining why the trial
record is insufficient to weigh the merits of a claim of ineffective
assistance on direct appeal. In order to respect our charge to avoid a
“reflexive[] remand,” we must “interrogate the trial record according
to Strickland’s familiar two prongs.” Harris, 491 F.3d at 443.
     KAVANAUGH, Circuit Judge, concurring in part and
concurring in the judgment: I concur in the judgment and in
all but Part V of the Court’s excellent opinion. I write
separately with respect to Part V only to express my
respectful view that this Court should not ordinarily delve into
the merits of an ineffective-assistance claim before the district
court has done so. The Supreme Court has stated that
“ineffective-assistance claims ordinarily will be litigated in
the first instance in the district court, the forum best suited to
developing the facts necessary to determining the adequacy of
representation during an entire trial.” Massaro v. United
States, 538 U.S. 500, 505 (2003). The district court “may
take testimony from witnesses for the defendant and the
prosecution and from the counsel alleged to have rendered the
deficient performance.” Id.

     For that reason, ineffective-assistance claims arising out
of federal criminal cases are most appropriately brought in
§ 2255 collateral proceedings. (The Supreme Court has said
that procedural default rules do not preclude a defendant from
bringing an ineffective-assistance claim for the first time in a
§ 2255 proceeding. See id. at 504.) To be sure, this Court has
also permitted ineffective-assistance claims to be raised on
direct appeal. 1 But even so, when an ineffective-assistance
argument is asserted on direct appeal, our usual practice is to
remand the claim to the district court without substantial
analysis by this Court of the merits of the claim. See, e.g.,
United States v. Laureys, 653 F.3d 27, 34 (D.C. Cir. 2011).
    1
       Our circuit is alone in permitting this procedure. At some
point, we perhaps should conform our practice to that of all of the
other circuits and require most ineffective-assistance claims to be
raised in § 2255 proceedings, not on direct appeal. Cf. Martinez v.
Ryan, 132 S. Ct. 1309, 1318 (2012) (“there are sound reasons for
deferring consideration of ineffective-assistance-of-trial-counsel
claims until the collateral-review stage”). Regardless of whether
we take that logical step, however, we should still give the district
court the first opportunity to consider such claims.
                                2
Whether it be in a § 2255 proceeding or on direct appeal, the
key procedural principle remains the same: The district court
should take the first crack at the merits of ineffective-
assistance claims.

      Two principles of sound appellate decisionmaking
support that district-court-first practice. First, as the Supreme
Court has explained, the district court is the forum “best
suited to developing the facts.” Massaro, 538 U.S. at 505.
Otherwise, “appellate counsel and the court must proceed on a
trial record not developed precisely for the object of litigating
or preserving the claim and thus often incomplete or
inadequate for this purpose.” Id. at 504-05. Second, by
remanding to the district court as a matter of course when an
ineffective-assistance claim is raised on direct appeal, we
avoid wasting scarce resources as appellate counsel (and
judges) fruitlessly and pointlessly squabble over ineffective-
assistance claims based on an incomplete record. We have
acknowledged that the court of appeals can resolve an
ineffective-assistance issue in the first instance when the
record “conclusively” shows that the defendant either is or is
not entitled to relief. United States v. Rashad, 331 F.3d 908,
911 (D.C. Cir. 2003). But given the fact-bound nature of
ineffective-assistance claims, that exception arises only rarely.
If there is any doubt or difficulty, if it is not obvious from the
face of the record whether relief is warranted, the appropriate
course is simply to remand.

     Applying those principles to this case, I do not see the
need for the Court’s detailed analysis of Mohammed’s
ineffective-assistance claim. We owe no special explanation
when we remand an ineffective-assistance claim. We owe a
special explanation only in the rare situations when we
resolve the ineffective-assistance claim here at the appellate
level. In this case, I would remand the ineffective-assistance
                             3
claim to the district court without the lengthy evaluation of
the claim’s merits.